Name: Commission Regulation (EC) No 989/2003 of 10 June 2003 amending Regulation (EC) No 668/2001 increasing the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy;  trade
 Date Published: nan

 Avis juridique important|32003R0989Commission Regulation (EC) No 989/2003 of 10 June 2003 amending Regulation (EC) No 668/2001 increasing the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened Official Journal L 143 , 11/06/2003 P. 0014 - 0015Commission Regulation (EC) No 989/2003of 10 June 2003amending Regulation (EC) No 668/2001 increasing the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been openedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies.(2) Commission Regulation (EC) No 668/2001(5), as last amended by Regulation (EC) No 937/2003(6), opened a standing invitation to tender for the export of 3800088 tonnes of barley held by the German intervention agency.(3) Germany informed the Commission of the intention of its intervention agency to increase by 499361 tonnes the quantity for which a standing invitation to tender for export has been opened. In view of the market situation, the German request should be granted.(4) This increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store without delay.(5) Regulation (EC) No 668/2001 should be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 668/2001 is hereby amended as follows:1. Article 2 is replaced by the following:"Article 21. The invitation to tender shall cover a maximum of 4299449 tonnes of barley to be exported to all third countries with the exception of Bulgaria, Canada, the Czech Republic, Cyprus, Estonia, Hungary, Latvia, Lithuania, Malta, Mexico, Poland, Romania, the Slovak Republic, Slovenia and the United States of America.2. The regions in which the 4299449 tonnes of barley are stored are stated in Annex I to this Regulation."2. Annex I is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 93, 3.4.2001, p. 20.(6) OJ L 133, 29.5.2003, p. 51.ANNEX"ANNEX I>TABLE>"